FINAL REJECTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed 07/08/2022 has been entered. Claims 9-20 are newly added. Claims 1-20 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 04/08/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 19, recites “the elongated cross-sectional geometry”. There is insufficient antecedent basis for this limitation in the claim. Note, claim 7 does not recite an “elongated cross-sectional geometry”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 4, 5, 9 & 13 are rejected under 35 U.S.C. 102(b) as being anticipated by Freeman (US 2002/0172904), the embodiment of Fig. 5-7.
Regarding independent claim 1, Freeman discloses a fuel injection system (Fig. 5-7 below) for a gas turbine engine, comprising: 
a fuel delivery conduit (shown in Fig. 2 as a connection from outside the combustor to the fuel supply systems, of which Fig. 5-7 are an embodiment; see for instance, the connection supplying fuel manifold 68 from outside the combustor); 
a nozzle block 138 (Fig. 5, the block defining a “fuel manifold” Para. 0092) comprising a nozzle aperture 140 (a “fuel injector” formed as an aperture on the nozzle block) with a first cross sectional area (as shown in Freeman Fig. 5-7), the nozzle aperture 140 extending longitudinally through the nozzle block along a longitudinal axis (Fig. 5 below, see the line labeled X-X); and 
a cavity block 120 (“fuel and air mixing duct 120”, Para. 0092, Fig. 5-7) comprising an airflow aperture 130, 132 (Para. 0092, “The walls 124 and 126 have a plurality of transversely spaced slots 130 and 132 respectively which form an air intake to the fuel and air mixing duct 120”) and a cavity with a second cross sectional area that is greater than the first cross sectional area (see Freeman Fig. 6, the cross-sectional area of the cavity is clearly larger than that of the nozzle aperture), the cavity extending longitudinally through the cavity block along the longitudinal axis (Fig. 5 & 7), and the cavity block longitudinally contacting the nozzle block along the longitudinal axis (Freeman Fig. 5 below, the cavity block abuts the nozzle block/fuel manifold on longitudinally facing surfaces; Fig. 7); 
wherein the nozzle aperture injects fuel received from the fuel delivery conduit into the cavity, and the airflow aperture directs air to the cavity that mixes with the injected fuel (Para. 0092, “A single fuel injector 140 is provided to supply fuel into the upstream end 134 of the fuel and air mixing duct 120. The fuel injector 140 is supplied with fuel from a fuel manifold 138”); and 
wherein the cavity comprises an elongated cross sectional geometry (Para. 0092, “A rectangular cross-section fuel and air mixing duct 120”, Fig. 6, the cross-section taken perpendicular to the longitudinal length of the cavity is a rectangle, and hence “elongated”; the cavity could also be interpreted as having an “elongated” geometry along its longitudinal length shown by cross-section X-X in Fig. 7).

    PNG
    media_image1.png
    364
    591
    media_image1.png
    Greyscale


Regarding independent claim 4, Freeman discloses a fuel injection system (Freeman Fig. 2) for a gas turbine engine (Freeman Fig. 1), comprising: 
a gas path wall 30, 34, 38 (walls of the combustion chambers 36, 40) comprising a wall aperture 50 extending therethrough (Freeman Fig. 2, Para. 0051, “The upstream wall 30 of each of the tubular combustion chambers 28 has an aperture 50 to allow the supply of air and fuel into the primary combustion zone 36”); 
a nozzle block 138 comprising a nozzle aperture 140 with a first cross sectional area (Freeman Fig. 5-7 above, depicting an embodiment of the fuel and air mixing duct, Para. 0092), the nozzle aperture 140 extending longitudinally through the nozzle block along a longitudinal axis (Fig. 5 above, see the line labeled X-X); and 
a cavity block 120 (“fuel and air mixing duct 120”, Para. 0092, Fig. 5-7) comprising a cavity with an elongated cross sectional geometry (Para. 0092, “A rectangular cross-section fuel and air mixing duct 120”, Fig. 6, the cross-section taken perpendicular to the longitudinal length of the cavity is a rectangle, and hence “elongated”; the cavity could also be interpreted as having an “elongated” geometry along its longitudinal length) and a second cross sectional area that is greater than the first cross sectional area (see Freeman Fig. 6, the cross-sectional area of the cavity is clearly larger than that of the nozzle aperture), the cavity extending longitudinally through the cavity block along the longitudinal axis (Fig. 5 & 7), and the cavity block longitudinally contacting the nozzle block along the longitudinal axis (Freeman Fig. 5 above, the cavity block abuts the nozzle block/fuel manifold on longitudinally facing surfaces; Fig. 7); 
wherein the nozzle aperture injects fuel received from a fuel delivery conduit (shown in Fig. 2 as a connection from outside the combustor to the fuel supply systems, of which Fig. 5-7 are an embodiment; see for instance, the connection supplying fuel manifold 68 from outside the combustor) through the cavity and the wall aperture (Para. 0092, “A single fuel injector 140 is provided to supply fuel into the upstream end 134 of the fuel and air mixing duct 120. The fuel injector 140 is supplied with fuel from a fuel manifold 138”).
Regarding claim 5, Freeman discloses the system of claim 4, wherein the cavity block 120 further comprises an airflow aperture 130, 132 that directs cooling air to the cavity that mixes with the injected fuel (Para. 0092, “The walls 124 and 126 have a plurality of transversely spaced slots 130 and 132 respectively which form an air intake to the fuel and air mixing duct 120”; Fig. 5-7 above).
Regarding claim 9, Freeman discloses the system of claim 1, wherein a surface of the cavity block 120 longitudinally contacts a surface of the nozzle block 138 along the longitudinal axis (Fig. 5 & 7 above); and the surface of the cavity block and the surface of the nozzle block are perpendicular to the longitudinal axis (Fig. 5 & 7 above, the abutting surfaces face the longitudinal direction defined by the line X-X in the figures).
Regarding claim 13, Freeman discloses the system of claim 4, wherein a surface of the cavity block longitudinally contacts a surface of the nozzle block along the longitudinal axis (Fig. 5& 7 above); and the surface of the cavity block and the surface of the nozzle block are angularly offset from the longitudinal axis (they are perpendicular to the longitudinal axis).  

Claims 1, 2, 4, 5, 7, 8, 13 & 17 are rejected under 35 U.S.C. 102(b) as being anticipated by Freeman (US 2002/0172904), the embodiment of Fig. 15.
Regarding independent claim 1, Freeman discloses a fuel injection system (Freeman Fig. 2) for a gas turbine engine, comprising: 
a fuel delivery conduit 82 (“secondary fuel systems”, Para. 0059, Fig. 4 & 15); 
a nozzle block (Fig. 15 below) comprising a nozzle aperture 192 with a first cross sectional area (Para. 0095, “The secondary fuel and air mixing duct 190 also has an annular fuel injector slot 192 positioned in the secondary fuel and air mixing duct 190 upstream of the slots 198 and 200”), the nozzle aperture 192 extending longitudinally through the nozzle block along a longitudinal centerline (the centerline of the combustor, Fig. 2; Fig. 15 below, the nozzle aperture extends some length longitudinally since the fuel is injected into the cavity 190 along a longitudinal direction; see for instance, Fig. 4, showing a nozzle aperture extending with some longitudinal component through the analogous nozzle block 88); and 
a cavity block 194, 196 comprising an airflow aperture 198, 200 (Para. 0095, “a plurality of circumferentially spaced and axially extending slots 198 and 200 respectively which form a secondary air intake to supply air into the secondary fuel and air mixing duct 190”) and a cavity 190 (“secondary fuel and air mixing duct 190”) with a second cross sectional area that is greater than the first cross sectional area (Fig. 15 below, the cross sectional area of the cavity 190 is clearly larger than the nozzle aperture 192), the cavity extending longitudinally through the cavity block along the longitudinal centerline (Fig. 15 below), and the cavity block longitudinally contacting the nozzle block along the longitudinal centerline (Fig. 15 below, the portion 196 of the cavity block contacts a longitudinally facing surface of the nozzle block);  
wherein the nozzle aperture 192 injects fuel received from the fuel delivery conduit into the cavity (Para. 0059, described in relation to Fig. 4, but applicable to Fig. 15), and the airflow aperture directs air to the cavity that mixes with the injected fuel (Para. 0095, the cavity is a “fuel and air mixing duct”, and hence would mix the supplied fuel and air); and
wherein the cavity comprises an elongated cross sectional geometry (the cavity 190 has an “elongated cross-sectional geometry” along the longitudinal direction as shown in Fig. 15 below; i.e. the flowpath through the cavity has a length greater than its width, and is hence “elongated” in that sense; note, the claim states that the “cavity” has an “elongated cross sectional geometry”, which could be broadly interpreted, since it is not specific as to what cross section of the cavity is being considered).

    PNG
    media_image2.png
    517
    562
    media_image2.png
    Greyscale

Regarding claim 2, Freeman discloses the system of claim 1, wherein the cavity extends from a first cavity end that is adjacent to the nozzle block (Freeman Fig. 15 above) to a second cavity end, and wherein the first cavity end comprises the second cross sectional area, and the second cavity end comprises a third cross sectional area that is greater than the second cross sectional area (Fig. 15 above, Para. 0095, “The secondary fuel and air mixing duct 190 also increases in cross-sectional area, as shown, in a downstream direction”).
Regarding independent claim 4, Freeman discloses a fuel injection system (Freeman Fig. 2) for a gas turbine engine, comprising: 
a gas path wall 78 (“frustoconical wall portion”, Freeman Fig. 2) comprising a wall aperture 80 extending therethrough; 
a nozzle block (Fig. 15 above) comprising a nozzle aperture 192 with a first cross sectional area (Para. 0095, “The secondary fuel and air mixing duct 190 also has an annular fuel injector slot 192 positioned in the secondary fuel and air mixing duct 190 upstream of the slots 198 and 200”), the nozzle aperture 192 extending longitudinally through the nozzle block along a longitudinal centerline (the centerline of the combustor, Fig. 2; Fig. 15 below, the nozzle aperture extends some length longitudinally since the fuel is injected into the cavity 190 along a longitudinal direction; see for instance, Fig. 4, showing a nozzle aperture extending with some longitudinal component through the analogous nozzle block 88); and 
a cavity block 169, 196 comprising a cavity 190 (“secondary fuel and air mixing duct 190”) with an elongated cross sectional geometry (the cavity 190 has an “elongated cross-sectional geometry” along the downstream direction as shown in Fig. 15 above; i.e. the flowpath through the cavity has a length greater than its width, and is hence “elongated” in that sense; note, the claim states that the “cavity” has an “elongated cross sectional geometry”, which could be broadly interpreted, since it is not specific as to what cross section of the cavity is being considered) and a second cross sectional area that is greater than the first cross sectional area (Fig. 15 above, Para. 0095, “The secondary fuel and air mixing duct 190 also increases in cross-sectional area, as shown, in a downstream direction”), the cavity extending longitudinally through the cavity block along the longitudinal centerline (Fig. 15 below), and the cavity block longitudinally contacting the nozzle block along the longitudinal centerline (Fig. 15 below, the portion 196 of the cavity block contacts a longitudinally facing surface of the nozzle block); 
wherein the nozzle aperture 192 injects fuel received from a fuel delivery conduit 82 (“secondary fuel systems”, Para. 0059, Fig. 4 & 15) through the cavity 190 and the wall aperture 80 (Freeman Fig. 2, see analogous flow through cavity 70).
Regarding claim 5, Freeman discloses the system of claim 4, wherein the cavity block further comprises an airflow aperture 198, 200 that directs cooling air to the cavity that mixes with the injected fuel (Para. 0095, “a plurality of circumferentially spaced and axially extending slots 198 and 200 respectively which form a secondary air intake to supply air into the secondary fuel and air mixing duct 190”) .
Regarding independent claim 7, Freeman discloses a fuel injection system (Freeman Fig. 2) for a gas turbine engine, comprising: 
a fuel delivery conduit 82 (“secondary fuel systems”, Para. 0059, Fig. 4 & 15); 
a nozzle block (Fig. 15 above) comprising a nozzle aperture 192 with a first cross sectional area (Para. 0095, “The secondary fuel and air mixing duct 190 also has an annular fuel injector slot 192 positioned in the secondary fuel and air mixing duct 190 upstream of the slots 198 and 200”), the nozzle aperture 192 extending longitudinally through the nozzle block along a longitudinal centerline (the centerline of the combustor, Fig. 2; Fig. 15 below, the nozzle aperture extends some length longitudinally since the fuel is injected into the cavity 190 along a longitudinal direction; see for instance, Fig. 4, showing a nozzle aperture extending with some longitudinal component through the analogous nozzle block 88); and 
a cavity block 194, 196 comprising an airflow aperture 198, 200 (Para. 0095, “a plurality of circumferentially spaced and axially extending slots 198 and 200 respectively which form a secondary air intake to supply air into the secondary fuel and air mixing duct 190”) and a cavity 190 (“secondary fuel and air mixing duct 190”) with a second cross sectional area that is greater than the first cross sectional area (Fig. 15 above, the cross sectional area of the cavity 190 is clearly larger than the nozzle aperture 192), the cavity extending longitudinally through the cavity block along the longitudinal centerline (Fig. 15 above), and the cavity block longitudinally contacting the nozzle block along the longitudinal centerline (Fig. 15 above, the portion 196 of the cavity block contacts a longitudinally facing surface of the nozzle block); 
wherein the nozzle aperture 192 injects fuel received from the fuel delivery conduit into the cavity (Para. 0059, described in relation to Fig. 4, but applicable to Fig. 15), and the airflow aperture directs air to the cavity that mixes with the injected fuel (Para. 0095, the cavity is a “fuel and air mixing duct”, and hence would mix the supplied fuel and air); and 
wherein the cavity 190 extends from a first cavity end that is adjacent to the nozzle block to a second cavity end (Freeman Fig. 15 above), and wherein the first cavity end comprises the second cross sectional area, and the second cavity end comprises a third cross sectional area that is greater than the second cross sectional area (Fig. 15 above, Para. 0095, “The secondary fuel and air mixing duct 190 also increases in cross-sectional area, as shown, in a downstream direction”).
Regarding claim 8, Freeman discloses the system of claim 7, wherein the cavity comprises an elongated cross sectional geometry (the cavity 190 has an “elongated cross-sectional geometry” along the downstream direction as shown in Fig. 15 above; i.e. the flowpath through the cavity has a length greater than its width, and is hence “elongated” in that sense; note, the claim states that the “cavity” has an “elongated cross sectional geometry”, which could be broadly interpreted, since it is not specific as to what cross section of the cavity is being considered).
Regarding claim 13, Freeman discloses the system of claim 4, wherein a surface of the cavity block 196 longitudinally contacts a surface of the nozzle block along the longitudinal axis (Freeman Fig. 15 above); and the surface of the cavity block and the surface of the nozzle block are angularly offset from the longitudinal axis (the surfaces are perpendicular to the longitudinal axis, and therefore offset at 90°).
Regarding claim 17, Freeman discloses the system of claim 7, wherein a surface of the cavity block longitudinally contacts a surface of the nozzle block along the (Freeman Fig. 15 above); and the surface of the cavity block and the surface of the nozzle block are angularly offset from the longitudinal axis (the surfaces are perpendicular to the longitudinal axis, and therefore offset at 90°).

Claims 7, 17, & 18 are rejected under 35 U.S.C. 102(b) as being anticipated by Prociw (US 2008/0054101).
Regarding independent claim 7, Prociw discloses a fuel injection system for a gas turbine engine, comprising: 
a fuel delivery conduit (Para. 0020-21, implicit, since the fuel nozzles 20 must receive fuel from some delivery conduit); 
a nozzle block 24 comprising a nozzle aperture 26 (“fuel passage”) with a first cross sectional area (Prociw Fig. 3 below), the nozzle aperture extending longitudinally through the nozzle block along a longitudinal centerline (Prociw Fig. 3 below); and 
a cavity block 36 (“cap”) comprising an airflow aperture 38 (the opening formed by the conical surface 38) and a cavity 39 (“aerodynamic outer surface”, Fig. 3 below) with a second cross sectional area that is greater than the first cross sectional area (the cross-sectional area of the cavity at the upstream end near the nozzle block), the cavity extending longitudinally through the cavity block along the longitudinal centerline (Fig. 3 below), and the cavity block longitudinally contacting the nozzle block along the longitudinal centerline (the cavity block surface 38 contacts the nozzle block surface 34 along the longitudinal direction as shown, Fig. 3 below); 
wherein the nozzle aperture 26 injects fuel received from the fuel delivery conduit into the cavity (Para. 0021), and the airflow aperture directs air to the cavity that mixes with the injected fuel (the airflow aperture of the cavity block cooperates with the channels 32 of the nozzle block to deliver air into the cavity, Para. 0021-22); and 
wherein the cavity extends from a first cavity end that is adjacent to the nozzle block to a second cavity end (the most downstream end, Fig. 3 below), and wherein the first cavity end comprises the second cross sectional area, and the second cavity end comprises a third cross sectional area that is greater than the second cross sectional area (the cavity diverges in cross-section, hence the third cross sectional area is larger than the second as shown).

    PNG
    media_image3.png
    565
    606
    media_image3.png
    Greyscale

Regarding claim 17, Prociw discloses the system of claim 7, wherein a surface 38 of the cavity block longitudinally contacts a surface 34 of the nozzle block along the longitudinal centerline (Prociw Fig. 3 above); and the surface of the cavity block and the surface of the nozzle block are angularly offset from the longitudinal centerline (the surfaces are angled with respect to the centerline as shown, forming a conical interface).  
Regarding claim 18, Prociw discloses the system of claim 7, wherein a longitudinal length of the nozzle aperture 26 along the longitudinal centerline is greater than a longitudinal length of the cavity 39 along the longitudinal centerline (Fig. 3 above, the nozzle aperture 26 is clearly longer than the cavity).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3, 4, 5, 10, 11, 13, 14, 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hadley (US 2010/0281871) in view of Nishida (US 6,772,594).
Regarding independent claim 1 & 11, Hadley discloses a fuel injection system 30 for a gas turbine engine (Fig. 4-6), comprising: 
a fuel delivery conduit (implicit, since the openings 52, 54 receive fuel, and must receive it from somewhere, Para. 0024; alternatively, the pilot fuel tube 36, Para. 0022); 
a nozzle block 40 comprising a nozzle aperture 52, 54 (Para. 0024; or the central opening receiving the pilot fuel tube 36) with a first cross sectional area (Fig. 4-6, Para. 0024, “primary fuel openings 52 and 54 are substantially circular. Alternatively, openings 52 and/or 54 may be formed with any cross-sectional shape that enables primary fuel tube 40 to function as described herein”; the central opening containing the pilot fuel tube 36 also has an implicit cross-section), the nozzle aperture extending longitudinally through the nozzle block along a longitudinal axis (Hadley Fig. 6 below, the apertures extend longitudinally through the nozzle block as shown); and 
a cavity block 34 (“air collar”) comprising an airflow aperture 58 (Para. 0027, Hadley Fig. 4-6) and a cavity with a second cross sectional area that is greater than the first cross sectional area (Hadley Fig. 6 below, the cross-section of the cavity is clearly larger than that of the nozzle apertures), the cavity extending longitudinally through the cavity block along the longitudinal axis, and the cavity block longitudinally contacting the nozzle block along the longitudinal axis (Hadley Fig. 6 below); 
wherein the nozzle aperture injects fuel received from the fuel delivery conduit into the cavity (Para. 0024-25, 0026), and the airflow aperture 58 directs air to the cavity that mixes with the injected fuel (Para. 0027-29, “primary fuel openings 52 and 54 discharge fuel at discharge angle .theta..sub.1, and air openings 58 discharge air at discharge angle .theta..sub.2. More specifically, the swirling and mixing of primary fuel and air discharged from primary fuel openings 52 and 54 and air openings 58 facilitate the generation of a swirl number below a tipping point of 0.4 within combustor mixing zone 32”). 

    PNG
    media_image4.png
    532
    802
    media_image4.png
    Greyscale

Hadley fails to disclose wherein the cavity comprises an elongated cross sectional geometry; wherein the elongated cross sectional geometry is oval or elliptical.  
Nishida teaches a fuel injection system comprising a cavity block 410 (“nozzle extension tube”) with a cavity, and having a first end with a first cross-sectional area adjacent a nozzle section 40, and a second end with a second cross-sectional area, and wherein the cavity has an elongated cross-sectional geometry 420 that is elliptical (Fig. 6, “elliptic” cross section, Nishida Col. 8, ln. 10-24).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Hadley such that the cavity comprises an elongated cross-sectional geometry, as taught in Nishida, in order to provide an outlet of each fuel injector (i.e. the outlet of the cavity receiving the fuel-air mixture) that is shaped to the sector of the combustor, with the outlet shaped to provide an outward turning flow from the injector of the premixed fuel-air, making possible combustion of the gas over the entire combustion chamber (Nishida Col. 8, ln. 10-24; Col. 4, ln. 54-Col. 5, ln. 3).
Regarding claim 3, Hadley in view of Nishida teaches the system of claim 1, and Hadley further teaches wherein the cavity extends from a first cavity end that is adjacent to the nozzle block 40 to a second cavity end (Hadley Fig. 6), and wherein the first cavity end comprises the second cross sectional area, and the second cavity end comprises a third cross sectional area that is greater than the first cross sectional area and less than the second cross sectional area (Hadley Fig. 6, the cavity cross-sectional area decreases along the longitudinal direction towards the combustion chamber).  
Regarding independent claim 4 & 15, Hadley discloses a fuel injection system for a gas turbine engine, comprising: 
a gas path wall comprising a wall aperture extending therethrough (implicit in combustor 16, which receives fuel and air from the fuel nozzle 30 shown in Fig. 3); 
a nozzle block 40 comprising a nozzle aperture 52, 54 (Para. 0024) with a first cross sectional area (Fig. 4-6, Para. 0024, “primary fuel openings 52 and 54 are substantially circular. Alternatively, openings 52 and/or 54 may be formed with any cross-sectional shape that enables primary fuel tube 40 to function as described herein”), the nozzle aperture extending longitudinally through the nozzle block along a longitudinal axis (Hadley Fig. 6 below, the apertures extend through the nozzle block as shown); and 
a cavity block 34 (“air collar”) comprising a cavity with a second cross sectional area that is greater than the first cross sectional area (Hadley Fig. 6 below), the cavity extending longitudinally through the cavity block along the longitudinal axis, and the cavity block longitudinally contacting the nozzle block along the longitudinal axis (Hadley Fig. 6 below); 
wherein the nozzle aperture 52, 54 injects fuel received from a fuel delivery conduit (implicit, since the openings 52, 54 receive fuel, and must receive it from somewhere, Para. 0024) through the cavity and the wall aperture (Para. 0024-25; Para. 0027-29, “primary fuel openings 52 and 54 discharge fuel at discharge angle .theta..sub.1, and air openings 58 discharge air at discharge angle .theta..sub.2. More specifically, the swirling and mixing of primary fuel and air discharged from primary fuel openings 52 and 54 and air openings 58 facilitate the generation of a swirl number below a tipping point of 0.4 within combustor mixing zone 32”).
Hadley fails to disclose the cavity comprises an elongated cross-sectional geometry; wherein the elongated cross sectional geometry is oval or elliptical.
Nishida teaches a fuel injection system comprising a cavity block 410 (“nozzle extension tube”) with a cavity, and having a first end with a first cross-sectional area adjacent a nozzle section 40, and a second end with a second cross-sectional area, and wherein the cavity has an elongated cross-sectional geometry 420 and is elliptical (Fig. 6, elliptic cross section, Nishida Col. 8, ln. 10-24).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Hadley such that the cavity comprises an elongated cross-sectional geometry, as taught in Nishida, in order to provide an outlet of each fuel injector (i.e. the outlet of the cavity receiving the fuel-air mixture) that is shaped to the sector of the combustor, with the outlet shaped to provide an outward turning flow from the injector of the premixed fuel-air, making possible combustion of the gas over the entire combustion chamber (Nishida Col. 8, ln. 10-24; Col. 4, ln. 54-Col. 5, ln. 3).
Regarding claim 5, Hadley in view of Nishida teaches the system of claim 4, wherein the cavity block 34 further comprises an airflow aperture 58 (Para. 0027, Hadley Fig. 4-6) that directs cooling air to the cavity that mixes with the injected fuel.  
Regarding claim 10, Hadley in view of Nishida teaches the system of claim 1, wherein a longitudinal length of the nozzle aperture along the longitudinal axis is greater than a longitudinal length of the cavity along the longitudinal axis (Hadley Fig. 6 above, interpreting the nozzle aperture as the central aperture containing the pilot fuel tube 36, the nozzle aperture extends across the entirety of the longitudinal length of the nozzle block 40, which is shown as longer than the length of the cavity).
Regarding claim 13, Hadley in view of Nishida teaches the system of claim 4, and Hadley further teaches  wherein a surface of the cavity block longitudinally contacts a surface of the nozzle block along the longitudinal axis (Hadley Fig. 6 above); and the surface of the cavity block and the surface of the nozzle block are angularly offset from the longitudinal axis (Hadley Fig. 6 above, the surfaces are disposed at an angle relative to the longitudinal direction as shown).
Regarding claim 14, Hadley in view of Nishida teaches the system of claim 4, wherein a longitudinal length of the nozzle aperture along the longitudinal axis is greater than a longitudinal length of the cavity along the longitudinal axis (Hadley Fig. 6 above, interpreting the nozzle aperture as the central aperture containing the pilot fuel tube 36, the nozzle aperture extends across the entirety of the longitudinal length of the nozzle block 40, which is shown as longer than the length of the cavity).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hadley in view of Nishida, further in view of Parkman (US 2004/0118121).
Regarding claim 6, Hadley in view of Nishida teaches the system of claim 4, and Hadley further teaches wherein the cavity block 34 further comprises a cavity aperture (the open upstream end of the cavity block adjacent to the nozzle block, Hadley Fig. 3 above) into which at least a portion of the nozzle block extends (the end of the nozzle block is a conical shape, and extends partially into the cavity block as shown), and the cavity is defined within the cavity aperture adjacent to the nozzle block (the cavity is defined between the cavity aperture and the open downstream end as shown).  
Hadley in view of Nishida fails to teach a biasing element that engages the cavity block with the gas path wall.
Parkman teaches a gas path wall 16 with a wall aperture 25 for receiving the fuel nozzle, and a cavity block 15 with a biasing element 33 (wave spring, Para. 0022-23) that engages the cavity block 15 with the gas path wall 16 (Parkman Fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated a biasing element to the system of Hadley in view of Nishida, in order to provide an interface between the cavity block and the gas path wall that can accommodate relative axial and radial displacement between the fuel nozzle and the gas path wall, and also mechanically dampen vibrations during all engine operations (Parkman Para. 0022-23).
 
Claims 12, 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hadley in view of Nishida, further in view of Davies (US 4,305,255).
 Regarding claims 12 & 16, Hadley in view of Nishida teaches the system of claims 1 & 4 respectively, and Hadley further teaches a first fuel injector comprising the nozzle block and the cavity block (Fig. 6 above, naturally some “first” nozzle comprises the depicted nozzle and cavity blocks). 
Hadley in view of Nishida fails to teach a plurality of fuel injectors fluidly coupled with and arranged along a length of the fuel delivery conduit, with a first of the plurality of fuel injectors comprising the nozzle block and cavity block.
Davies teaches a plurality of fuel injectors 15, 16 fluidly coupled with and arranged along a length of a fuel delivery conduit 17 (Davies Fig. 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Hadley in view of Nishida to include a plurality of fuel injectors fluidly coupled with and arranged along a length of the fuel delivery conduit, wherein a first of the fuel injectors comprise the nozzle and cavity blocks of Hadley in view of Nishida, as suggested and taught by Davies, in order to combine low and high power operation modes of the engine in a single fuel conduit (Davies Col. 1, ln. 4-9).

Claims 1, 2, 8, 11 & 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prociw, further in view of Nishida.
Regarding independent claim 1 & claim 11, Prociw discloses a fuel injection system for a gas turbine engine, comprising: 
a fuel delivery conduit (Para. 0020-21, implicit, since the fuel nozzles 20 must receive fuel from some delivery conduit); 
a nozzle block 24 comprising a nozzle aperture 26 (“fuel passage”) with a first cross sectional area (Prociw Fig. 3 above), the nozzle aperture extending longitudinally through the nozzle block along a longitudinal centerline (Prociw Fig. 3 above); and 
a cavity block 36 (“cap”) comprising an airflow aperture 38 (the opening formed by the conical surface 38) and a cavity 39 (“aerodynamic outer surface”, Fig. 3 below) with a second cross sectional area that is greater than the first cross sectional area (the cross-sectional area of the cavity at the upstream end near the nozzle block), the cavity extending longitudinally through the cavity block along the longitudinal centerline (Fig. 3 above), and the cavity block longitudinally contacting the nozzle block along the longitudinal centerline (the cavity block surface 38 contacts the nozzle block surface 34 along the longitudinal direction as shown, Fig. 3 above); 
wherein the nozzle aperture 26 injects fuel received from the fuel delivery conduit into the cavity (Para. 0021), and the airflow aperture directs air to the cavity that mixes with the injected fuel (the airflow aperture of the cavity block cooperates with the channels 32 of the nozzle block to deliver air into the cavity, Para. 0021-22).
Prociw fails to disclose the cavity comprises an elongated cross-sectional geometry; the elongated cross sectional geometry being oval or elliptical.
Nishida teaches a fuel injection system comprising a cavity block 410 (“nozzle extension tube”) with a cavity, and having a first end with a first cross-sectional area adjacent a nozzle section 40, and a second end with a second cross-sectional area, and wherein the cavity has an elongated cross-sectional geometry 420 that is elliptical (Fig. 6, “elliptic” cross section, Nishida Col. 8, ln. 10-24).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Prociw such that the cavity comprises an elongated cross-sectional geometry that is elliptical, as taught in Nishida, in order to provide an outlet of each fuel injector (i.e. the outlet of the cavity receiving the fuel-air mixture) that is shaped to the sector of the combustor, with the outlet shaped to provide an outward turning flow from the injector of the premixed fuel-air, making possible combustion of the gas over the entire combustion chamber (Nishida Col. 8, ln. 10-24; Col. 4, ln. 54-Col. 5, ln. 3).
Regarding claim 2, Prociw in view of Nishida teaches the system of claim 1, and Prociw further teaches wherein the cavity extends from a first cavity end that is adjacent to the nozzle block to a second cavity end (the most downstream end, Fig. 3 above), and wherein the first cavity end comprises the second cross sectional area, and the second cavity end comprises a third cross sectional area that is greater than the second cross sectional area (the cavity diverges in cross-section, hence the third cross sectional area is larger than the second as shown).
Regarding claims 8 & 19, Prociw discloses the system of claim 7, but fails to disclose the cavity comprises an elongated cross-sectional geometry; the elongated cross sectional geometry being oval or elliptical.
Nishida teaches a fuel injection system comprising a cavity block 410 (“nozzle extension tube”) with a cavity, and having a first end with a first cross-sectional area adjacent a nozzle section 40, and a second end with a second cross-sectional area, and wherein the cavity has an elongated cross-sectional geometry 420 that is elliptical (Fig. 6, “elliptic” cross section, Nishida Col. 8, ln. 10-24).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Prociw such that the cavity comprises an elongated cross-sectional geometry, as taught in Nishida, in order to provide an outlet of each fuel injector (i.e. the outlet of the cavity receiving the fuel-air mixture) that is shaped to the sector of the combustor, with the outlet shaped to provide an outward turning flow from the injector of the premixed fuel-air, making possible combustion of the gas over the entire combustion chamber (Nishida Col. 8, ln. 10-24; Col. 4, ln. 54-Col. 5, ln. 3).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prociw, further in view of Davies.
 Regarding claim 20, Prociw the system of claim 7, and further discloses a first fuel injector comprising the nozzle block and the cavity block (Prociw Fig. 3 above, naturally some “first” nozzle comprises the depicted nozzle and cavity blocks). 
Prociw fails to teach a plurality of fuel injectors fluidly coupled with and arranged along a length of the fuel delivery conduit, with a first of the plurality of fuel injectors comprising the nozzle block and cavity block.
Davies teaches a plurality of fuel injectors 15, 16 fluidly coupled with and arranged along a length of a fuel delivery conduit 17 (Davies Fig. 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Prociw to include a plurality of fuel injectors fluidly coupled with and arranged along a length of the fuel delivery conduit, wherein a first of the fuel injectors comprise the nozzle and cavity blocks of Prociw, as suggested and taught by Davies, in order to combine low and high power operation modes of the engine in a single fuel conduit (Davies Col. 1, ln. 4-9).

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot in view of the new grounds of rejection that was necessitated by Applicant’s amendment.  However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections, at the appropriate locations. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAIN CHAU/Primary Examiner, Art Unit 3741